     Case 2:20-cv-00420-DMG-JPR Document 13 Filed 03/13/20 Page 1 of 2 Page ID #:63



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11

12    LARRY DUNN, et al.,                           Case No.: CV 20-420-DMG (JPRx)
13                       Plaintiffs,
                                                    ORDER RE: STIPULATION TO
14         vs.                                      PERMIT PLAINTIFFS TO FILE
      CITY OF LOS ANGELES,                          AN AMENDED COMPLAINT
15
                                                    NO LATER THAN APRIL 13,
16                        Defendant.                2020 [12]
17

18

19

20

21          The parties represent to the Court that, pursuant to Local Rule 7-3, on March
22    12, 2020 counsel for the parties engaged in a lengthy meet and confer regarding the
23    City’s intent to move to dismiss the Amended Complaint.
24          The parties now file a Stipulation to Permit Plaintiffs to File an Amended
25    Complaint No Later Than April 13, 2020 to respond to some or all of the issues
26    raised in the meet and confer. For the reasons set forth in the Stipulation, the
27    parties need additional time for Defendant to produce some preliminary documents
28    and for Plaintiffs to review and evaluate those documents and the authorities
     Case 2:20-cv-00420-DMG-JPR Document 13 Filed 03/13/20 Page 2 of 2 Page ID #:64



 1
      provided by Defendant in the course of the meet-and-confer conference.
 2
      amendment.
 3
            Pursuant to L.R. 8-3, the parties previously stipulated to the extend the time
 4
      for the City to respond to the initial Complaint until March 19, 2020. The parties
 5
      now submit this stipulated request to permit Plaintiffs to file a Second Amended
 6
      Complaint no later than April 13, 2020.
 7
            The Court finds that the parties are acting expeditiously in this matter and
 8
      that there is good cause to grant the requested Stipulation.
 9
            Accordingly, Plaintiffs are granted leave to and through April 13, 2020 to
10
      file a Second Amended Complaint.
11
      IT IS SO ORDERED.
12
      DATE: March 13, 2020                   ________________________________
13                                           DOLLY M. GEE
14
                                             UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
